FIFTH DIVISION
                                DILLARD, C. J.,
                            REESE, J., and BETHEL, J.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                        July 25, 2018




In the Court of Appeals of Georgia
 A16A1650. DAVIS v. THE STATE.

      DILLARD, Chief Judge.

      In State v. Davis,1 the Supreme Court of Georgia concluded that we lacked

jurisdiction to consider this case because it addresses a constitutional question of first

impression, and, therefore, our decision in Davis v. State2 is a nullity. Accordingly,

the Supreme Court vacated that decision; decided the merits of the appeal as if the

case had been properly transferred; and remanded the case to this Court with direction

that the judgment of the trial court be reversed and the remittitur be transmitted with

the Supreme Court’s opinion.

      Judgment reversed. Reese and Bethel, JJ., concur.


      1
          ___ Ga. ___, Slip. Op. at 8 (1) (Case No. S17G1333; decided May 21, 2018).
      2
          340 Ga. App. 652 (798 SE2d 474) (2017).